                   Case 2:19-cv-01911-MJP Document 13 Filed 02/06/20 Page 1 of 2




 1                                                        THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   THE POKÉMON COMPANY                                  No. 19-cv-1911MJP
     INTERNATIONAL, INC., a
10   Delaware corporation,                                DECLARATION OF HOLLY M.
                                                          SIMPKINS IN SUPPORT OF PLAINTIFF’S
11                            Plaintiff,                  MOTION TO EXTEND THE DEADLINES
                                                          FOR SERVICE & THE JOINT STATUS
12            v.                                          REPORT
13   JANE/JOHN DOES 1–3,
14                            Defendants.
15

16            I, Holly M. Simpkins, declare as follows:
17            1.       I am an attorney licensed to practice law before the courts of the State of
18   Washington. I am a Partner at Perkins Coie LLP, and counsel in this action for Plaintiff, The
19   Pokémon Company International, Inc. (“TPCi”). I submit this declaration in support of TPCi’s
20   Motion to Extend the Deadlines for Service and the Joint Status Report. I have personal
21   knowledge of the facts stated herein and, if called upon, could and would testify competently
22   thereto under oath.
23            2.       After the images of the Strategy Guide were leaked, TPCi investigated the
24   Discord servers to identify the key players, hired an outside forensic investigator to assist in its
25   search for the source, and used open-source search engines in an attempt to identify the leakers.
26

      SIMPKINS DECL. ISO PLAINTIFF’S                                               Perkins Coie LLP
      MOTION TO EXTEND DEADLINES                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
      (No. 2:19-cv-1911) –1                                                      Phone: 206.359.8000
     147114075.2                                                                  Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 13 Filed 02/06/20 Page 2 of 2




 1            3.       Shortly after the Court granted TPCi’s first motion for expedited discovery, TPCi
 2   served subpoenas on Discord, 4chan, and DimensioNz. By mid-January, TPCi had received a
 3   response to each of these subpoenas.
 4            4.       Within a few days of the Court granting TPCi’s second motion for expedited
 5   discovery, TPCi had served the third-party subpoenas on Charter Communications Inc., Verizon
 6   Wireless, and Google LLC. As of the date of this declaration, TPCi has not received any
 7   responses to these subpoenas.
 8            5.       TPCi has been in communication with counsel for Doe 2 (Discord username
 9   “DimensioNz”) and Doe 3 (Discord username “Uxinator”) and anticipates resolving the case as
10   to those defendants in the near future.
11            6.       Although TPCi has been unable to identify WolfenX, it has learned of an email
12   address associated with that username. TPCi will send a copy of this motion and its supporting
13   papers to the email address for WolfenX as well as to counsel for Does 1 and 2.
14

15            I declare under penalty of perjury under the laws of the United States that the foregoing is
16   true and correct.
17

18            Executed at Seattle, Washington this 6th day of February, 2020.
19
                                                        s/ Holly M. Simpkins
20                                                      Holly M. Simpkins

21

22

23

24

25

26

      SIMPKINS DECL. ISO PLAINTIFF’S                                             Perkins Coie LLP
      MOTION TO EXTEND DEADLINES                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:19-cv-1911) –2                                                    Phone: 206.359.8000
     147114075.2                                                                Fax: 206.359.9000
